MATTHIAS, J.
1. The members of a building and loan association, whether borrowers or non-borrowers, have a mutual interest in its affairs; sharing alike its earnings, they must alike hear its losses.
2. A borrowing member of a building and laon association occupies a two-fold relation. As a debtor he must repay his1 loan with stipulated interest; as a stockholder he may participate in the earnings and must contributed to losses sustained.
*3413. In an action by a receiver of an insolvent building and loan association to foreclose a mortgage on real estate given by a borrower who is á member and the ownwer of unma-tured running stock therein pledged as collateral security for said loan, said borrower is not entitled to have credited on his loan the dues theretofore paid on his unmatured running stock.
Judgment affirmed.
Marshall, C. J., Robinson, Jones, Day and Allen, JJ., concur. Wanamaker, J., not participating.